DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-13 filed on 4/16/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,8,9  and dependent claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 9 disclose sub-packaging. The scope of “sub-packaging” is not clear from the disclosure. Appropriate correction is required. For purposes of examination, sub-packaging is considered “packaging”.
Claim 1 recites, “adopts an aqueous solution comprising flavor substances to blend the flavor of cooked rice”. It is unclear what “to blend the flavor of cooked rice,” means. For purposes of examination, a blend of flavor compounds in solution form is considered to be added to rice. Furthermore, there is no antecedent basis for “the flavor of cooked rice”.
Claim 8 in step (1) recites, “washing the rice with drinking water at 10-40 deg. C, putting the rice into the drinking water to be soaked, and then draining off the rice” 
Step (2) recites “”adding the rice”   “and then soaking the rice”. The number of soaking steps is unclear. Further, it is unclear whether soaking occurs in a flavored water.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 1-3, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN104286697 (A), machine translation) in view of Yu et al. (Journal of Food Engineering 96 (2010) 416–420). 
Regarding claims 1 -3, 9-11 and 13, Chen discloses a production method for normal (room) temperature instant rice with improved taste, comprising the steps of washing and soaking rice, aqueous solution blending , sub-packaging, cooking, sterile vacuum sealing, cooling and normal temperature storage. The solution-blending step adopts an aqueous solution comprising bacteriostatic agents (abstract, [0011-0017] in machine translation of the description).
Chen does not specifically disclose a step of cooling and crystallization that adopts fast cooling modes as claimed. However, Yu et al. disclose that fast cooling rates help to maintain the texture and reduce retrogradation of starch in cooked rice during storage and provide guidelines to optimize cooling rate of cooked rice for food processors to choose a suitable cooling rates (cooling time) and storage conditions (e.g., storage temperature) to avoid cooked rice staling, and produce high quality cooked rice (see abstract, conclusion, Tables 2 and 3). It would have been obvious to one of ordinary skill in the art to modify the method in Chen with a rapid cooling step at an optimized rate to reduce retrogradation and staling in storage, with a reasonable expectation of success.
Claim 4-8 and 12 are rejected under 35 USC 103 as being unpatentable over Chen in view of Yu as applied to claim 1 above, and further in view of Yao et al. (CN1276175 (A), machine translation), and Buttery et al. (J. Agric. Food Chem. 1988, 36, 1006-1009).
Regarding claim 4, Chen discloses gluconolactone, lactic acid which imparts acidic flavor, but does not specifically disclose flavor substances as claimed in the aqueous solution.
However, Yao discloses a powder comprising fragrance compounds to be added to rice, in particular, 2-acetylpyrroline to obtain fragrant cooked rice. As both Chen and Yao are directed to adding additives to rice,  it would have been obvious to one of ordinary skill in the art looking to prepare a flavored cooked rice to substitute  flavor compounds such as 2-acetylpyrroline for gluconolactone/lactic acid  in  a method to prepare cooked rice in Chen with a reasonable expectation of success.
Regarding claims 5 and 6, Yao discloses exemplary embodiments wherein 2-acetylpyrroline is added to uncooked rice in the solution form. It would have been obvious to one of ordinary skill in the art to experimentally configure an amount of active flavor component in solution needed to provide a desired flavor intensity in a cooked rice composition with a reasonable expectation of success.  Yao does not specifically disclose all listed compounds in claim 6. Buttery et al. however disclose isolating and quantifying aroma compounds from a long grain variety of rice,  which include 2-acetyl -1-pyrroline and other compounds listed in claim 6, including pyrroles, esters and alcohols (Tables 1 and 2) as claimed.  Buttery provides guidelines to determine odor threshold values and that the odor unit value for a mixture of volatiles was equal to the sum of the individual odor unit values of the constituents (page 1007 column 2, page 1008 column 2). It would have been obvious to one of ordinary skill in the art to substitute a suitable experimentally optimized mixture of compounds mixed in an aqueous solution in amounts needed to provide a desired flavored cooked rice in the method in Chen, with a reasonable expectation of successfully producing an aromatic instant cooked rice composition.
Regarding claim 7, Chen does not specifically disclose a temperature of washing water for rice. It is therefore considered that the water is at room temperature, which falls within the claimed range.
Regarding claim 8, Chen in view of Yu discloses method steps of washing and soaking rice, blending with an aqueous solution comprising bacteriostatic agents, packaging, cooking and sterile vacuum sealing, cooling and crystallization, as claimed; and Yao and Buttery as discussed above provide guidelines to add flavor to cooked rice. One of ordinary skill in the art would prepare a stock solution of mixed aroma compounds characteristic of cooked rice based on these guidelines with a reasonable expectation of success, with dilution to a desired ppm level.
Claims 1-13 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793